Citation Nr: 1417605	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  09-04 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a heart disorder, other than the already service-connected mitral regurgitation, including coronary artery disease, and to include as secondary to mitral regurgitation.  

2.  Entitlement to an initial, compensable rating for mitral regurgitation.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from March 1961 to July 1964.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2007 rating decision in which the RO denied service connection for leaky heart valve, murmur and denied the petition to reopen a claim for service connection for coronary artery disease.  In March 2008, the Veteran filed a notice of disagreement (NOD).  The RO issues statement of the case (SOC) in January 2009.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2009.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A May 2009 letter informed him of his scheduled June 2009 hearing.  He failed to report for the hearing.  

In April 2010, the Board granted the petition to reopen the claim for service connection for coronary artery disease and remanded the service connection claims for leaky heart valve, murmur and for coronary artery disease, on the merits, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  

After accomplishing some of the requested development, in an October 2010 rating decision, the AMC granted service connection and assigned an initial 0 percent (noncompensable) rating for mitral regurgitation (claimed as leaky heart valve, murmur), effective July 24, 2006.  The AMC continued to deny service connection for coronary artery disease (as reflected in an October 2010 supplemental SOC (SSOC)) and returned this claim to the Board for further appellate consideration.

In April 2011, the Board remanded the claim for service connection for coronary artery disease for additional development.  The Board also remanded the issue of entitlement to an initial, compensable rating for mitral regurgitation for issuance of an SOC and to afford appropriate time to perfect an appeal with respect to that issue.

As directed, in July 2013, the AMC issued an SOC on the issue of entitlement to an initial, compensable rating for mitral regurgitation. After completing additional development for the service connection for coronary artery disease claim, the AMC continued to deny this claim (as reflected in a July 2013SOC). and returned the appeal to the Board.

In November 2013, the Board again remanded the service connection claim for coronary artery disease for additional development.  At that time, the Board noted that in regard to the higher rating claim for the service-connected mitral regurgitation the Veteran had not filed a substantive appeal following the July 2013 SOC.  However, the Board now finds that the Veteran did, in fact, file a timely substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals), which was received by the RO in September 2013, but had not yet been associated with the Veteran's claims file when the appeal was last before the Board.  As such, the higher rating claim for the mitral regurgitation is also currently before the Board.

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by National Association of County Veterans Service Officers (as reflected in a March 2008 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In September 2013, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing John P. Dorrity as his agent.  This form was not previously before the Board; however, the Board now recognizes the change in representation.

For the reasons expressed below, the matters on appeal are being remanded to the RO.  VA will notify the appellant when further action, on his part, is required.



REMAND

Unfortunately, a review of the record reveals that additional RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

As noted in the Introduction above, the RO issued a July 2013 SOC for the claim for an initial, compensable rating for mitral regurgitation.  In September 2013, the Veteran filed a timely substantive appeal for that claim; in his VA Form 9, he requested a Board video-conference hearing. 

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2013) (pertaining specifically to hearings before the Board).  Accordingly, and because the RO schedules Board video-conference hearings, a remand of this matter to the RO for the requested hearing is warranted.

As a final point, the Board notes that, athough the hearing was requested in an appellate document specific to the claim involving mitral valve prolapse, given the alleged relationship between the two disabilities, Veteran may wish to offer testimony on the claim for service connection for a heart disorder, other than the already service-connected mitral regurgitation.  As such, the Board is deferring  action on the service connection claim until the Veteran has the opportunity to provide testimony during his requested hearing.  Hence, this matter is being remanded, as well. 

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing in accordance with his Spetember 2023 request.  
The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JACQUELINE E. MONROE  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



